35 F.3d 571
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Richard Scott LENNIE, Petitioner,v.IMMIGRATION & NATURALIZATION SERVICE, Respondent.
No. 93-70643.
United States Court of Appeals, Ninth Circuit.
Sept. 13, 1994.

Before:  FERNANDEZ, RYMER, and T.G. NELSON, Circuit Judges.

ORDER

1
In response to this court's order to show cause filed August 11, 1994, Mr. Lennie's counsel filed a declaration that they had served a copy of the order on Mr. Lennie at an address in Canada.  On August 26, 1994, the clerk of this court received a letter from Mr. Lennie asking for information on how he could respond to the order, as he wished to have his petition for review considered.  Mr. Lennie gave the same return address as that used by his lawyers to serve the order on him.


2
From the information given by Mr. Lennie, it is clear that he has left the United States.  His petition for review is deemed withdrawn, and the BIA's decision is now final.  8 CFR Sec. 3.4;  see also 8 U.S.C. Sec. 1105a(c).  The respondent's Motion to Dismiss for Lack of Jurisdiction is GRANTED.


3
PETITION FOR REVIEW DISMISSED.